Name: Political and Security Committee Decision (CFSP) 2018/355 of 27 February 2018 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2017/682 (BiH/26/2018)
 Type: Decision
 Subject Matter: Europe;  European construction;  defence;  EU institutions and European civil service
 Date Published: 2018-03-12

 12.3.2018 EN Official Journal of the European Union L 68/12 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/355 of 27 February 2018 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2017/682 (BiH/26/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina (the EU Force Commander). (2) On 29 March 2017, the PSC adopted Decision (CFSP) 2017/682 (2) appointing Brigadier General Anton WALDNER as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Major General Martin DORFER as the new EU Force Commander to succeed Major General Anton WALDNER as from 28 March 2018. (4) The EU Military Committee agreed to that recommendation on 30 January 2018. (5) Decision (CFSP) 2017/682 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (7) On 12 and 13 December 2002, the Copenhagen European Council adopted a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Major General Martin DORFER is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina as from 28 March 2018. Article 2 Decision (CFSP) 2017/682 is hereby repealed. Article 3 This Decision shall enter into force on 28 March 2018. Done at Brussels, 27 February 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision (CFSP) 2017/682 of 29 March 2017 on the appointment of the EU Force Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2016/332 (BiH/25/2017) (OJ L 98, 11.4.2017, p. 20.).